OPINION — AG — QUESTION: CAN THE STATE INDUSTRIAL COMMISSION MAKE A NOMINAL CHARGE FOR COPIES FURNISHED, SUCH CHARGES TO COVER THE COST OF SUPPLIES AND MACHINE MAINTENANCE; AND IF SUCH CHARGES (FOR COPIES OF PERTINENT RECORDS OF THE COMMISSION) CAN BE MADE, CAN THE MONEY RECEIVED THEREFROM BE PLACED IN A PETTY CASH FUND UNDER THE CONTROL OF THE COMMISSION AND USED SPECIFICALLY FOR THE REPLACEMENT OF MATERIAL AND SUPPLIES USED IN MAKING SUCH COPIES AND MACHINE MAINTENANCE? — NEGATIVE CITE: 85 O.S.H. 73, 85 O.S.H. 83 (RICHARD HUFF)